— In a proceeding to invalidate a petition designating the respondents-respondents as candidates in the Republican Party primary election to be held on September 12, 1991, for the party position of Member of the Republican Party County Committee of Kings County in the 54th Assembly District, the petitioner appeals from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 6, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner has failed to demonstrate that he is an enrolled voter in the 54th Assembly District or that he is an "aggrieved candidate” within the meaning of the Election Law (see, Election Law § 6-154 [2]; § 16-102 [1]; Lucariello v Niebel, 72 NY2d 927). Thus, the proceeding was properly dismissed for lack of standing. We have examined the petitioner’s remaining contention and find it to be without merit. Kunzeman, J. P., Eiber, Miller, O’Brien and Ritter, JJ., concur.